Citation Nr: 1040193	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  99-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disorder, 
including depression and intermittent explosive disorder. 

3.  Entitlement to service connection for muscle and joint pain 
of the left shoulder, including as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle and joint pain 
of the right shoulder, including as due to an undiagnosed 
illness.

5.  Entitlement to service connection for muscle and joint pain 
of hips, including as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, including 
as due to an undiagnosed illness.


7.  Entitlement to service connection for fatigue, including as 
due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, including as 
due to an undiagnosed illness.

9.  Entitlement to service connection for numbness of the hands 
and arms, including as due to an undiagnosed illness.

10.  Entitlement to service connection for night sweats, 
including as due to an undiagnosed illness.

11.  Entitlement to service connection for upper and lower 
gastrointestinal disorders, including as due to an undiagnosed 
illness.

12.  Entitlement to service connection for hair loss, including 
as due to an undiagnosed illness.

13.  Entitlement to service connection for unexplained chronic 
multi-system illness (to include chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), including as due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to May 1992, and 
from February 2003 to February 2004.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal of an August 
1997 rating decision by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) located in Wichita, 
Kansas.                 

The Board's decision below is granting service connection for a 
back disorder, psychiatric disorder, and right shoulder disorder.  
The remaining issues on appeal are addressed in the Remand 
portion of the decision below and are remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current back disorder, diagnosed as 
degenerative joint disease of the lumbar and cervical spine, can 
not be reasonably disassociated from his military service.

2.  The Veteran's current acquired psychiatric disorder, 
diagnosed as primary insomnia, can not be reasonably 
disassociated from his military service.

3.  The Veteran's current right shoulder disorder, diagnosed as 
right subscapularis myalgia, can not be reasonably disassociated 
from his military service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar and cervical spine 
was incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Primary insomnia was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


3.  Right subscapularis myalgia was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Without deciding 
whether the notice and development requirements have been 
satisfied in the present case, it is the Board's conclusion that 
this law does not preclude the Board from adjudicating the issues 
of entitlement to service connection for a back disorder, a 
psychiatric disorder, and a right shoulder disorder.  This is so 
because the Board is granting service connection for these 
disorders and as such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the first year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
Service connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

Historically, the Veteran served on active duty in the Army from 
June 1978 to May 1992, and from February 2003 to February 2004.  
He served in the Southwest Asia Theater of operations from 
December 1990 to May 1991.

In August 1997, the Veteran filed his original claim seeking 
service connection for a back disorder, psychiatric disorder, and 
right shoulder disorder.

A.  Back Disorder

The Veteran's service treatment records show that in November 
1985, he was treated for complaints of low back pain.  At that 
time, he stated that he had "pulled something" in his back 
three days earlier while doing aerobics.  The assessment was 
muscle spasm.  In February 1987, the Veteran was seen for 
complaints of low back pain going down into his left leg.  In 
April 1987, the Veteran was treated for complaints of nerve pain 
in his lower back.  The report listed a diagnosis of recurrent 
sciatica.     

In April 1996, the Veteran underwent a VA joints examination.  At 
that time, he stated that he had chronic pain in his low back 
which sometimes radiated down the left thigh to about the knee 
level.  He also noted that he had pain in the left buttocks 
region.  X-rays of his lumbar spine revealed a pars defect and 
first degree spondylolisthesis at the L5-S1 level.  The examiner 
reported that arthritis in the Veteran's low back could explain 
his symptoms in the left gluteal area, low back, and down into 
his left leg.  

A May 1997 VA x-ray examination of the Veteran's lumbar spine 
revealed no gross abnormality.  

A VA joints examination was conducted in June 1997.  At that 
time, the Veteran indicated that he had chronic low back pain.  
Following the physical examination, the VA examiner noted that x-
rays of the Veteran's lumbar spine showed a grade I 
spondylolisthesis at L5-S1.  According to the examiner, the 
examination did not show any evidence of a nerve root compression 
syndrome or disk protrusion.  The VA examiner opined that the 
Veteran's complaints of low back pain were most likely due to the 
kind of activities he did, working as a mechanic, and the 
deformity of spondylolisthesis.  

Service treatment records from the Kansas Army National Guard 
included an August 2003 x-rays examination of the lumbar spine 
which revealed mild spondylolisthesis at L5.  In November 2003, 
the Veteran received a physical profile to run at his own pace 
due to chronic back pain, grade I spondylolisthesis at L5-S1.    

In October 2009, a VA examination of the spine was conducted.  
The VA examiner noted that the Veteran's claims folder had been 
reviewed, as well as all of his local electronic records.  X-ray 
examination of the lumbosacral spine revealed minimal narrowing 
of the L5-S1 disc space, first degree spondylolithesis of L5 over 
S1, probable spondylolysis at the L5 level, and vertebral 
marginal spurring.  The report concluded with diagnosis of 
degenerative joint disease of the lumbar and cervical spine.  It 
also noted the VA examiner's opinion that this condition was "at 
least as likely as not caused by [the Veteran's] Gulf War 
service."

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has a back disorder, diagnosed 
as degenerative joint disease of the lumbar and cervical spine, 
which was incurred during his active military service.  

In making this determination, the Veteran's service treatment 
records reflect treatment for back pain.  Post service treatment 
records revealed ongoing complaints of back pain, as well as a 
current diagnosis of degenerative joint disease of the lumbar and 
cervical spine.  Finally, the VA examiner in October 2009 
provided a medical opinion linking the Veteran's current back 
disorder to his military service.  Accordingly, service 
connection for a back disorder, diagnosed as degenerative joint 
disease of the lumbar and cervical spine, is warranted.

B.  Acquired Psychiatric Disorder

In April 1996, the Veteran underwent a VA psychiatric 
examination.  At that time, he stated that following his return 
from the Persian Gulf, he was moody with sudden outbursts of 
anger directed at his spouse or children.  During the Veteran's 
first year back, there were occasions of physical abuse, but 
those had stopped.  Following a mental status evaluation, the 
pertinent diagnosis was intermittent explosive disorder.  
Psychosocial stressors were listed as Gulf War trauma; marital 
discord; divorce proceedings pending; parenting difficulties; and 
mental and physical illness of spouse.     

On an April 1997 VA psychiatric evaluation, the Veteran denied 
having any history of a depressed mood.  He noted that upon his 
return from the Persian Gulf, he demonstrated chronic 
irritability and anger control problems.  Discreet episodes of 
aggressiveness were described which were out of proportion to 
precipitating psychosocial stressors.  Following a mental status 
evaluation, the examiner concluded that the Veteran did not meet 
the criteria for a diagnosis of a depressive disorder under the 
criteria in the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), but that he 
did meet the criteria for a diagnosis of intermittent explosive 
disorder.  

In November 2009, a VA psychiatric examination was conducted.  
The Veteran indicated that the only psychiatric symptoms that 
have lasted since his return from the Persian Gulf were night 
sweats and insomnia.  Following a mental status examination, the 
report concluded with a diagnosis of primary insomnia.  The VA 
examiner also noted that the Veteran did not meet the criteria 
for a diagnosis of posttraumatic stress disorder, depression, or 
intermittent explosive disorder.

After reviewing the evidence of record, the Board finds that the 
Veteran currently has a psychiatric disorder, diagnosed as 
primary insomnia.  The November 2009 VA examination for 
psychiatric disorders noted that the VA examiner had reviewed the 
Veteran's claims folder.  The examination report included a 
summary of the Veteran's medical history, and also listed 
findings from a mental status examination.  The examination 
report concluded with a diagnosis of primary insomnia, and the 
Board finds this examination to be adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

As for other current psychiatric conditions, the November 2009 VA 
examiner noted that the Veteran did not meet all of the criteria 
to support a diagnosis of posttraumatic stress disorder or 
depression.  In similar fashion, the April 1997 VA examination 
for psychiatric disorders concluded that the Veteran did not meet 
the diagnostic criteria for depression.  Finally, the November 
2009 VA examiner indicated that while the Veteran is angry at 
times, it does not rise to the level of intermittent explosive 
disorder.  Under these circumstances, the Board finds that the 
Veteran's evolving psychiatric condition is most appropriately 
diagnosed as primary insomnia.  

The evidence of record also indicates that the Veteran's current 
psychiatric disorder was related to his military service.  
Specifically, the November 2009 VA examiner opined that it was 
"as likely as not that any psychiatric disability, which is 
primary insomnia, began during the Service and is causally 
related to his seeing severely burned and problematically killed 
Iraqis."

Based on the totality of the evidence, the Board finds that the 
Veteran currently has primary insomnia which was incurred during 
his active military service.  Accordingly, service connection for 
primary insomnia is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Right Shoulder Disorder

After reviewing the evidence of record, the Board finds that the 
Veteran's current right shoulder disorder, diagnosed as right 
subscapularis myalgia, cannot be reasonably disassociated from 
this military service.  In making this decision, the Board finds 
the contentions provided by the Veteran concerning the onset of 
his right shoulder symptoms to be both competent and credible.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting 
that the appellant is competent to testify regarding symptoms 
capable of lay observation); see also Smith v. Derwinski, 1 Vet. 
App. 235 (1990) (finding that determination of credibility is a 
function of the Board).  

Service treatment records indicated that the Veteran was treated 
for complaints of right shoulder pain.  Specifically, a May 1984 
treatment report noted his complaints of pain in his right 
shoulder.  At that time, he noted that he had injured his right 
shoulder a week previously while working on a truck.  The 
assessment was of strained/pulled muscles.  In June 1987, the 
Veteran was again treated for complaints of pain in his right 
shoulder.  At that time, he stated that he had hurt his right 
shoulder two days prior while picking up his daughter.  The 
physical examination showed that his right shoulder had a full 
range of motion, with no effusion.  In a follow-up evaluation 
that same month, the examiner noted that the Veteran's physical 
examination was normal and that his right trapezius spasm had 
resolved.  According to subsequent records in April 1989, the 
Veteran was getting out of a chair when he "pulled something" 
in his right shoulder.  The assessment was of muscle strain, with 
spasm of the right shoulder.  

Records following his initial period of service revealed ongoing 
right shoulder complaints.  Private medical records in August 
1992 reflect that the Veteran was treated for a muscle strain of 
the right trapezius.  At that time, he stated that he had pulled 
the muscles in his right shoulder 11 days previously.  Private 
medical records in September 1992 reflect that the Veteran 
complained of numbness and tingling of his right thumb, index, 
and middle finger for the previous week.  The assessment was 
nerve entrapment of the right hand, secondary to right shoulder 
strain.  

More recently, a VA exam opined that the Veteran's right shoulder 
disorder, diagnosed as right subscapularis myalgia, was "at 
least as likely as not caused by Gulf War service."

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has a right shoulder disorder 
which was incurred during his active military service.  
Accordingly, service connection for a right shoulder disorder, 
diagnosed as right subscapularis myalgia, is warranted.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for degenerative joint disease of the lumbar 
and cervical spine is granted.

Service connection for primary insomnia is granted.

Service connection for r right subscapularis myalgia is granted.


REMAND

The Veteran is seeking service connection for muscle and joint 
pain of the left shoulder and hips, memory loss, fatigue, 
headaches, numbness of the hands and arms, night sweats, upper 
and lower gastrointestinal disorders, hair loss, and unexplained 
chronic multi-system illness.  The Veteran attributes these 
conditions to his service in the Southwest Asia Theater of 
operations from December 1990 to May 1991.

Pursuant to the Board's November 2008 remand, the RO was to 
schedule the Veteran for the appropriate VA examinations to 
ascertain the etiology of the conditions on appeal.  This 
included providing an opinion as to whether each condition was 
related to the Veteran's military service, and if the condition 
was not a diagnosed condition, whether it can be attributed to an 
undiagnosed illness.

Although VA examinations were held in October 2009, the VA 
examiner failed to provide any meaningful rationale for the 
opinions provided therein.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (if VA provides the Veteran with an examination 
in a service connection claim, the examination must be adequate); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Absent any 
supporting rationale, it is not clear whether the opinions 
provided were based on a complete review of the record.  38 
C.F.R. § 3.102 (2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302 (2009); Stefl v. Nicholson, 21. Vet. App. 120, 124 
(2007).  Particularly in a case such as this where the service 
treatment records are silent as to the conditions at issue.  In 
addition, October 2009 x-ray examination findings concerning the 
Veteran's hips appear to be limited solely to the left hip.  Yet, 
the VA examiner diagnosed the Veteran with a right hip disorder, 
and further indicated that the left hip was normal.  For these 
reasons, the Board concludes that the VA examiner that conducted 
the October 2009 examinations should be asked to provide a 
complete rationale for the opinions provided.  Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that a remand by the Board 
confers on the Veteran, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand).  

The Veteran's claims of entitlement to service connection for 
muscle and joint pain of the left shoulder and hips, memory loss, 
fatigue, headaches, numbness in the hands and arms, night sweats, 
upper and lower gastrointestinal tract problems, and hair loss, 
due to an undiagnosed illness, the Veteran has specifically set 
forth that one or more of the aforementioned claimed disorders 
came into existence only after his service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In addition 
to a direct or presumptive basis, service connection may also be 
warranted for a Persian Gulf Veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).     

The Veteran's service treatment records are negative for any 
complaints or findings of muscle and joint pain of the hips, 
memory loss, fatigue, headaches, numbness in the hands and arms, 
night sweats, upper and lower gastrointestinal tract problems, 
and/or hair loss.  

Private medical records in September 1992 reflect that the 
Veteran complained of numbness and tingling of his right thumb, 
index, and middle finger for the previous week.  The assessment 
was nerve entrapment of the right hand, secondary to right 
shoulder strain.  

In VA examinations conducted in April 1996, June 1996, April 
1997, May 1997, and July 1997, the following findings were 
provided: (1) x-rays of the Veteran's hips and shoulders were 
reported to be normal; (2) the Veteran had complaints of muscle 
pain; no evidence of chronic muscle, joint, or nerve disorder, 
(3) the Veteran's memory performance was within normal range; 
there was no evidence of memory loss; (4) the Veteran had 
complaints of fatigue; (5) the Veteran had a history of headaches 
for the past seven to eight years; (6) the Veteran had a history 
of problems with sleep with current improvement; insomnia 
resolved; no diagnosis of a sleep disorder; (7) the Veteran had 
complaints of night sweats three to four times a week; (8) the 
Veteran had complaints of diarrhea and gas since his return from 
the Persian Gulf, with frequent loose stools; diagnosed with 
esophageal reflux disease and complaints of gastrointestinal 
upset; and (9) the Veteran had complaints of hair loss since his 
return from the Persian Gulf; diagnosed with hair loss, alopecia.     

The service treatment records from the Kansas Army National Guard 
show that in July 2003, the Veteran was diagnosed with left hip 
pain of four months' duration.  The records also include a Post-
Deployment Health Assessment, dated in January 2004.  In the 
assessment, the Veteran stated that he had the following 
symptoms: swollen, stiff or painful joints; back pain; muscle 
aches; numbness or tingling in hands or feet; feeling tired after 
sleeping; and diarrhea.  He denied having the following symptoms: 
headaches; difficulty remembering; and frequent indigestion.  

In view of the Veteran's service in Southwest Asia during the 
Persian Gulf War and the fact that service connection may be 
granted for such Veterans who exhibits objective indication of a 
qualifying chronic disability that becomes manifest to a degree 
of 10 percent or more up until December 31, 2011, the Board finds 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine if any of the symptoms 
and signs at issue are currently shown, and if so, whether they 
are due to an undiagnosed illness.  See generally 38 C.F.R. § 
3.317 (2010). 

Accordingly, the case is remanded for the following action:

1.  If available, the VA physician that 
conducted the Veteran's examinations in 
October 2009 should be asked to provide a 
complete rationale for each of the opinions 
expressed in the October 2009 VA examination 
reports.  

If the VA examiner is no longer available, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded the following 
examinations:

(A) An orthopedic examination to determine 
the nature, severity, and etiology of any 
muscle and joint pain of the left shoulder or 
hips, to include as due to an undiagnosed 
illness.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must review all of 
the evidence of record, to specifically 
include the Veteran's service treatment 
records, post service treatment records, and 
post service VA examination reports.  All 
necessary special studies or tests are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner should render an opinion as to the 
following:


(a) Is the Veteran's muscle and joint 
pain of the left shoulder and/or hips 
due to a diagnosed disease or 
disability?  

(b) If the answer to (a) is in the 
affirmative, indicate whether any such 
disorder began during service or is 
causally linked to any incident of 
service?  

(c) If any muscle and/or joint pain of 
the left shoulder and/or hips cannot 
be attributed to a known diagnosis, 
the examiner should so specify note 
and provide an opinion as to the 
whether the condition is attributed to 
an undiagnosed illness.  The examiner 
is requested to provide a rationale 
for any opinion provided.  If the 
examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.          

The examiner is also advised that an 
undiagnosed illness is defined as a condition 
that by history, physical examination, and 
laboratory tests can not be attributed to a 
known clinical diagnosis.  

(B)  A VA Gulf Registry examination(s) in 
connection with his claims for service 
connection for muscle and joint pain of the 
left shoulder and hips, memory loss, fatigue, 
headaches, numbness in the hands and arms, 
night sweats, upper and lower 
gastrointestinal tract problems, and hair 
loss as due to an undiagnosed illness.  The 
claims folder and a copy of this remand must 
be made available to the examiner(s) for 
review.  The examiner must review all of the 
evidence of record, to specifically include 
the Veteran's service treatment records, and 
the April 1996, June 1996, April 1997, May 
1997, and July 1997 VA examination reports.   

Based on the examination and review of the 
record, the examiner should express an 
opinion on the following:

Does the Veteran have muscle and joint 
pain of the left shoulder and/or hips, 
memory loss, fatigue, headaches, 
numbness in the hands and arms, night 
sweats, upper and lower 
gastrointestinal tract problems, 
and/or hair loss, which are signs or 
symptoms of an undiagnosed illness?  

If so, the examiner should 
specifically determine whether the 
Veteran has objective indications of 
the symptoms or signs that are 
identified as due to an undiagnosed 
illness.

The examiner should also determine 
whether the Veteran has a medically 
unexplained chronic multi-symptoms 
illness (a cluster of signs or 
symptoms, and specifically includes 
chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome). 

If it is determined that the Veteran's 
symptoms are due to a known disease or 
injury (diagnosed versus undiagnosed 
illness), the examiner(s) is requested 
to determine whether the underlying 
disease or injury was incurred during 
service and, in the case of a disease, 
is linked to any incident of active 
duty.   
The examiner is advised that an undiagnosed 
illness is defined as a condition that by 
history, physical examination, and laboratory 
tests cannot be attributed to a known 
clinical diagnosis.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner(s) is 
unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.

The examiner is further advised that a 
medically unexplained chronic multi-symptoms 
illness is one defined by a cluster of signs 
or symptoms, and specifically includes 
chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  It means a 
diagnosed illness without conclusive 
pathophysiology or etiology that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, 
disability out of proportion to physical 
findings, and inconsistent demonstration of 
laboratory abnormalities.  Disabilities that 
have existed for at least six months and 
disabilities that exhibit intermittent 
episodes of improvement and worsening over a 
six-month period will be considered 
"chronic."  See 38 C.F.R. § 3.317(a)(2), 
(3).

2.  The examination reports must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims on appeal must be readjudicated.  If 
any claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


